Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 18-CV-25084

 ORLANDO CAMACHO,

         Plaintiff,

 vs.

 J & M PARKING LOT MAINTENANCE, INC.,
 MERCEDES GONZALEZ,
 MERCILYN ARAUJO, and
 JOSE O. GONZALEZ,

       Defendants.
 ______________________________/

                                            COMPLAINT

         Plaintiff, Orlando Camacho, sues Defendants, J & M Parking Lot Maintenance, Inc.,

 Mercedes Gonzalez, Mercilyn Araujo, and Jose O. Gonzalez, as follows:

                                 Parties, Jurisdiction, and Venue

         1.      Plaintiff, Orlando Camacho, is over 18 years old and has been a sui juris

 resident of Miami-Dade County, Florida, at all times material. Mr. Camacho consents to

 participate in this lawsuit.

         2.      Defendant, J & M Parking Lot Maintenance, Inc. (“J&M”), is a sui juris

 Florida for-profit corporation that was authorized to conduct and actually conducted its for-profit

 business in Miami-Dade County, Florida, at all times material, where it maintains its principal

 place of business.

         3.      Defendant, Mercedes Gonzalez, was at all times material the Vice President

 of J&M, for the time period relevant to this lawsuit. She ran J&M’s day-to-day operations, was


                                                   1

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 2 of 8



 responsible for all operational decisions, was partially or totally responsible for paying Plaintiff’s

 wages and the issuance of information returns.

         4.      Defendant, Mercilyn Araujo, was at all times material a Director / President

 of J&M, for the time period relevant to this lawsuit. She also ran J&M’s day-to-day operations,

 was responsible for all operational decisions, and was partially or totally responsible for paying

 Plaintiff’s wages and the issuance of information returns.

         5.      Defendant, Jose O. Gonzalez, was at all times material a Director / President

 of J&M, for the time period relevant to this lawsuit. He also ran J&M’s day-to-day operations,

 was responsible for all operational decisions, and was partially or totally responsible for paying

 Plaintiff’s wages and the issuance of information returns.

         6.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because Defendant, J&M, maintained its principal place of business in

 this District, because all information returns were issued to Plaintiff in this District, Plaintiff

 worked and was due to be paid in Miami-Dade County, and because most if not all of the

 operational decisions were made in this District.

         7.      This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 26 U.S.C. §201, et seq., and 26 U.S.C. §7434.

         8.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         9.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.




                                                     2

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 3 of 8



                       COUNT I – VIOLATION(S) OF 26 U.S.C. §7434

        Plaintiff, Orlando Camacho, reincorporates and re-alleges paragraphs 1 through 9 as

 though set forth fully herein and further alleges as follows:

        10.     Plaintiff worked for Defendants from approximately October 16, 2017 through

 and including June 2018.

        11.     Defendants, J & M Parking Lot Maintenance, Inc., Mercedes Gonzalez, Mercilyn

 Araujo, and Jose O. Gonzalez, each had an obligation to provide correct information returns to

 the IRS and to the Plaintiff.

        12.     Defendants paid Plaintiff, by check and in cash, and so are directly responsible for

 the issuance of checks to Plaintiff(s), the delivery of cash payments to Plaintiff, the payment of

 taxes to the IRS based on the wages earned by and paid to Plaintiff, the reporting of all income

 paid as to Plaintiff, the issuance of W-2’s to Plaintiff for each calendar year during which he

 performed work for Defendants, and the filing of information returns on own behalf of the

 corporate Defendant.

        13.     During the time that Plaintiff worked for Defendants, only included a portion of

 his wages in his paychecks, as they also paid Plaintiff a portion of his wages in cash.

        14.     Defendants did not, however, include the cash that they paid to Plaintiff in any of

 the information returns relating to the wages earned by (or paid to) Plaintiff.

        15.     Defendants willfully and intentionally served/filed/provided Plaintiff with a

 fraudulent and/or false IRS Form W-2 for calendar year 2017 by underreporting the amount

 they paid to Plaintiff in calendar year 2017.

        16.     Given that Defendants did not pay quarterly taxes on the cash that they paid as

 wages to Plaintiff during calendar year 2018, Plaintiff reasonably anticipates that Defendants also

                                                   3

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 4 of 8



 will not include the cash that they paid to Plaintiff during calendar year 2018 in the W-2 to be

 issued to him in the coming months for calendar year 2018.

        18.     Plaintiff suffered damages as a result of Defendant’s willful provision of false

 information returns caused by Defendants’ intentional and willful acts as described above.

        19.     Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

        (a) In general
        If any person willfully files a fraudulent information return with respect to payments
        purported to be made to any other person, such other person may bring a civil action for
        damages against the person so filing such return.

        (b) Damages In any action brought under subsection (a), upon a finding of liability on
        the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
        to the greater of $5,000 or the sum of—

                (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                of the fraudulent information return (including any costs attributable to resolving
                deficiencies asserted as a result of such filing),

                (2) the costs of the action, and

                (3) in the court’s discretion, reasonable attorneys’ fees.

        WHEREFORE Plaintiff, Orlando Camacho, demands the entry of a judgment in his

 favor and against Defendants, J & M Parking Lot Maintenance, Inc., Mercedes Gonzalez,

 Mercilyn Araujo, and Jose O. Gonzalez, jointly and severally after trial by jury and as follows:

                a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                        information return filed/served by Defendant as set forth above;

                b.      That Plaintiff recover an award of reasonable attorneys fees, costs, and

                        expenses pursuant to 26 U.S.C. §7434;

                c.      That Plaintiff recover all interest allowed by law; and

                d.      Such other and further relief as the Court deems just and proper.


                                                   4

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 5 of 8



                   COUNT II – FLSA OVERTIME WAGE VIOLATION(S)

        Plaintiff, Orlando Camacho, reincorporates and re-alleges paragraphs 1 through 9 as

 though set forth fully herein and further alleges as follows:

        17.     Defendants, J & M Parking Lot Maintenance, Inc., Mercilyn Araujo Mercedes

 Gonzalez, and Jose O. Gonzalez, were Plaintiff’s direct employers, joint employers and co-

 employers for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

 Both Defendants employed Plaintiff.

        18.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

        19.     In particular, Defendants own and operate a company that provides residential

 and commercial parking lot, roadway striping and signage creation and installations.

        20.     Defendants have been at all times material engaged in interstate commerce in the

 course of their provision of construction, remodeling, asphalt, concrete, and related services

 which, traditionally, cannot be performed without using goods, materials, supplies, thermoplastic

 coatings, beads, paints, and equipment that have all moved through interstate commerce.

        21.     Defendants also engage in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors.

        22.     Furthermore, Defendants obtain, solicit, exchange and send funds to and from

 outside of the State of Florida, regularly and recurrently use telephonic transmissions going

 outside of the State of Florida to conduct business, and transmit electronic information through



                                                   5

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 6 of 8



 computers, the internet, via email, and otherwise outside of the State of Florida in the course of

 their business.

        23.        Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        24.        Mr. Camacho was an employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        25.        Mr. Camacho was a non-exempt employee of Defendants.

        26.        Plaintiff worked for Defendants from about October 16, 2017 to June 2018. To

 the extent that records exist regarding the exact dates of Plaintiff’s employment exist, such

 records are in the exclusive custody of Defendants.

        27.        Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of his regularly and recurrently striping

 machinery, beads, thermoplastics, paints, and other goods and supplies that moved through

 interstate commerce.

        28.        Plaintiff would regularly and recurrently handle beads, thermoplastics, paints, and

 other materials and supplies provided by Defendants that moved through interstate commerce.

        29.        Defendants would pay Plaintiff an hourly rate of $18.00, which increased to

 $19.00 per hour during his employment with Defendants.

        30.        Plaintiff would regularly and routinely work more than 40 hours in a workweek

 for Defendants.




                                                    6

                             7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 7 of 8



        31.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half of his regular hourly rate(s) of pay for all hours that he worked over 40 hours in a

 given workweek.

        32.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period by paying him in cash for all hours worked over 40 in a workweek at his

 regular rate of pay.

        33.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned.

        34.     Plaintiff is entitled to a back pay award of overtime wages for all overtime hours

 he worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiff, Orlando Camacho, demands the entry of a judgment in his

 favor and against Defendants, J & M Parking Lot Maintenance, Inc., Mercedes Gonzalez,

 Mercilyn Araujo, and Jose O. Gonzalez, jointly and severally after trial by jury and as follows:

                a.      That Plaintiff recover compensatory overtime wage damages and an equal

                        amount of liquidated damages as provided under the law and in 29 U.S.C.

                        § 216(b) – or interest on the unpaid wages if no liquidated damages are

                        awarded;

                b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                        if the Court does not award liquidated damages;

                                                  7

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:18-cv-25084-UU Document 1 Entered on FLSD Docket 12/05/2018 Page 8 of 8



                c.      That Plaintiff recover an award of reasonable attorneys fees, costs, and

                        expenses pursuant to the FLSA;

                d.      That Plaintiff recover all interest allowed by law;

                e.      That Defendants be Ordered to make Plaintiff whole by providing

                        appropriate overtime pay and other benefits wrongly denied in an amount

                        to be shown at trial and other affirmative relief;

                f.      That the Court declare Defendants to be in willful violation of the

                        overtime provisions of the FLSA; and

                g.      Such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all issues so triable.

 Dated this 5th day of December, 2018.

                                                         Respectfully Submitted,

                                                         FAIRLAW FIRM
                                                         Counsel for Plaintiff
                                                         7300 North Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Fax: 305.230.4844

                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com




                                                    8

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
